UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08243 The Direxion Funds (Exact name of registrant as specified in charter) Daniel O’Neill 33 Whitehall Street, 10th Floor New York, NY 10004 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 646-572-3390 Registrant's telephone number, including area code Date of fiscal year end:August 31, 2011 Date of reporting period: May 31, 2011 Item 1. Schedule of Investments. Direxion Monthly Small Cap Bull 2X Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 95.9% MONEY MARKET FUNDS - 95.9% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $12,849,476) $ TOTAL INVESTMENTS(Cost $12,849,476) - 95.9% $ Other Assets in Excess of Liabilities - 4.1% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $2,970,000 of this security is held as collateral for swap contracts. Direxion Monthly Small Cap Bull 2X Fund Long Equity Swap Contracts May 31, 2011 (Unaudited) Number of Notional Interest Rate Termination Unrealized Counterparty Reference Entity Contracts Amount (Paid) Received Date Appreciation Credit Suisse Capital, LLC Russell 2000 Index $ % 10/1/2012 $ Direxion Monthly Small Cap Bear 2X Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 116.4% MONEY MARKET FUNDS - 116.4% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $11,444,420) $ TOTAL INVESTMENTS(Cost $11,444,420) - 116.4% $ Liabilities in Excess of Other Assets - (16.4%) ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $2,250,000 of this security is held as collateral for swap contracts. Direxion Monthly Small Cap Bear 2X Fund Short Equity Swap Contracts May 31, 2011 (Unaudited) Number of Notional Interest Rate Termination Unrealized Counterparty Reference Entity Contracts Amount (Paid) Received Date Depreciation Credit Suisse Capital, LLC Russell 2000 Index $ %) 6/25/2012 $ ) Direxion Monthly 10 Year Note Bull 2X Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 80.2% MONEY MARKET FUNDS - 80.2% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $30,450,262) $ TOTAL INVESTMENTS(Cost $30,450,262) - 80.2% $ Other Assets in Excess of Liabilities- 19.8% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $8,850,000 this security is held as collateral for swap contracts. Direxion Monthly 10 Year Note Bull 2X Fund Long Equity Swap Contracts May 31, 2011 (Unaudited) Number of Notional Interest Rate Termination Unrealized Counterparty Reference Entity Contracts Amount (Paid) Received Date Appreciation Credit Suisse Capital, LLC NYSE Current 10 Year U.S. Treasury Index $ %) 2/21/2012 $ Direxion Monthly 10 Year Note Bear 2X Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 115.9% MONEY MARKET FUNDS - 115.9% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $22,563,234) $ TOTAL INVESTMENTS(Cost $22,563,234) - 115.9% $ Liabilities in Excess of Other Assets - (15.9%) ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $7,595,000 of this security is held as collateral for swap contracts. Direxion Monthly 10 Year Note Bear 2X Fund Short Equity Swap Contracts May 31, 2011 (Unaudited) Number of Notional Interest Rate Termination Unrealized Counterparty Reference Entity Contracts Amount (Paid) Received Date Depreciation Credit Suisse Capital, LLC NYSE Current 10 Year U.S. Treasury Index $ %) 6/14/2012 $ ) Dynamic HY Bond Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES - 79.2% iShares iBoxx $ High Yield Corporate Bond Fund $ SPDR Barclays Capital High Yield Bond ETF TOTAL INVESTMENT COMPANIES (Cost $348,885,213) $ SHORT TERM INVESTMENTS - 21.4% MONEY MARKET FUNDS - 21.4% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $94,993,692) $ TOTAL INVESTMENTS(Cost $443,878,905) - 100.6% $ Liabilities in Excess of Other Assets - (0.6%) ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $7,449,000 of this security is held as collateral for swap contracts. Dynamic HY Bond Fund Long Equity Swap Contracts May 31, 2011 (Unaudited) Number of Notional Interest Rate Termination Unrealized Counterparty Reference Entity Contracts Amount (Paid)/Received Date Appreciation Credit Suisse Capital, LLC iShares Barclays 7-10 Year Treasury Bond Fund $ %) 4/13/2012 $ Credit Suisse Capital, LLC SPDR Barclays Capital High Yield Bond ETF %) 4/13/2012 $ $ HY Bear Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 100.8% MONEY MARKET FUNDS - 100.8% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $14,289,567) $ TOTAL INVESTMENTS(Cost $14,289,567) - 100.8% $ Liabilities in Excess of Other Assets - (0.8%) ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $2,590,000 of this security is held as collateral for swap contracts. HY Bear Fund Short Equity Swap Contracts May 31, 2011 (Unaudited) Number of Notional Interest Rate Termination Unrealized Counterparty Reference Entity Contracts Amount (Paid)/Received Date Depreciation Credit Suisse Capital, LLC iShares Barclays 7-10 Year Treasury Bond Fund $ % 4/13/2012 $ ) Credit Suisse Capital, LLC iShares iBoxx $ High Yield Corporate Bond Fund % 4/13/2012 ) Credit Suisse Capital, LLC SPDR Barclays Capital High Yield Bond ETF % 4/13/2012 ) $ $ ) Direxion Monthly Commodity Bull 2X Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 98.6% MONEY MARKET FUNDS - 98.6% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $50,725,714) $ TOTAL INVESTMENTS(Cost $50,725,714) - 98.6% $ Other Assets in Excess of Liabilities - 1.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $27,938,047 of this security is held as collateral for swap contracts. Direxion Monthly Commodity Bull 2X Fund Long Equity Swap Contracts May 31, 2011 (Unaudited) Number of Notional Interest Rate Termination Unrealized Counterparty Reference Entity Contracts Amount (Paid) Received Date Depreciation Bank of America Merrill Lynch Morgan Stanley Commodity Related Equity Index $ %) 3/23/2012 $ ) Bank of America Merrill Lynch Morgan Stanley Commodity Related Equity Index %) 4/5/2012 ) $ $ ) Direxion Monthly Emerging Markets Bull 2X Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 88.1% MONEY MARKET FUNDS - 88.1% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $56,725,550) $ TOTAL INVESTMENTS(Cost $56,725,550) - 88.1% $ Other Assets in Excess of Liabilities - 11.9% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $30,366,532 of this security is held as collateral for swap contracts. Direxion Monthly Emerging Markets Bull 2X Fund Long Equity Swap Contracts May 31, 2011 (Unaudited) Unrealized Number of Notional Interest Rate Termination Appreciation/ Counterparty Reference Entity Contracts Amount (Paid) Received Date (Depreciation) Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund $ %) 1/27/2012 $ ) Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund %) 1/31/2012 ) Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund %) 1/31/2012 Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund %) 2/24/2012 ) Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund %) 3/9/2012 ) Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund %) 4/5/2012 ) Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund %) 4/9/2012 ) Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund %) 4/27/2012 ) $ $ ) Direxion Monthly Emerging Markets Bear 2X Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 124.4% MONEY MARKET FUNDS - 124.4% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $2,992,364) $ TOTAL INVESTMENTS(Cost $2,992,364) - 124.4% $ Liabilities in Excess of Other Assets - (24.4%) ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $2,176,244 of this security is held as collateral for swap contracts. Direxion Monthly Emerging Markets Bear 2X Fund Short Equity Swap Contracts May 31, 2011 (Unaudited) Number of Notional Interest Rate Termination Unrealized Counterparty Reference Entity Contracts Amount (Paid) Received Date Depreciation Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund $ %) 3/9/2012 $ ) Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund %) 3/9/2012 ) Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund %) 3/12/2012 ) Bank of America Merrill Lynch iShares MSCI Emerging Market Index Fund %) 3/16/2012 ) $ $ ) Direxion Monthly Developed Markets Bull 2X Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS -100.1% MONEY MARKET FUNDS - 100.1% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $4,265,729) $ TOTAL INVESTMENTS(Cost $4,265,729) - 100.1% $ Liabilities in Excess of Other Assets - (0.1%) ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $1,160,000 of this security is held as collateral for swap contracts. Direxion Monthly Developed Markets Bull 2X Fund Long Equity Swap Contracts May 31, 2011 (Unaudited) Number of Notional Interest Rate Termination Unrealized Counterparty Reference Entity Contracts Amount (Paid)/Received Date Depreciation Credit Suisse Capital, LLC iShares MSCI EAFE Index Fund $ %) 11/2/2012 $ ) Direxion Monthly Developed Markets Bear 2X Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 106.5% MONEY MARKET FUNDS - 106.5% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $1,350,146) $ TOTAL INVESTMENTS(Cost $1,350,146) - 106.5% $ Liabilities in Excess of Other Assets - (6.5%) ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $290,000 of this security is held as collateral for swap contracts. Direxion Monthly Developed Markets Bear 2X Fund Short Equity Swap Contracts May 31, 2011 (Unaudited) Number of Notional Interest Rate Termination Unrealized Counterparty Reference Entity Contracts Amount (Paid) Received Date Depreciation Credit Suisse Capital, LLC iShares MSCI EAFE Index Fund $ %) 11/16/2012 $ ) Direxion Monthly China Bull 2X Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 92.1% MONEY MARKET FUNDS - 92.1% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $9,047,939) $ TOTAL INVESTMENTS (Cost $9,047,939) - 92.1% $ Other Assets in Excess of Liabilities - 7.9% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. (b) $1,880,000 of this security is held as collateral for swap contracts. Direxion Monthly China Bull 2X Fund Long Equity Swap Contracts May 31, 2011 (Unaudited) Number of Notional Interest Rate Termination Unrealized Counterparty Reference Entity Contracts Amount (Paid) Received Date Appreciation Credit Suisse Capital, LLC iShares FTSE/Xinhua China 25 Index Fund $ % 7/2/2012 $ U.S. Government Money Market Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 100.8% MONEY MARKET FUNDS - 100.8% Goldman Sachs Financial Square Government Fund, 0.00% (a) TOTAL SHORT TERM INVESTMENTS (Cost $22,130,497) $ TOTAL INVESTMENTS(Cost $22,130,497) - 100.8% $ Liabilities in Excess of Other Assets - (0.8%) ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. Evolution Managed Bond Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES - 96.4% AllianceBernstein Global High Income Fund $ BlackRock Corporate High Yield Fund VI BlackRock Credit Allocation Income Trust II BlackRock Floating Rate Income Strategies Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays 20+ Year Treasury Bond Fund iShares Barclays Aggregate Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares S&P National AMT-Free Municipal Bond Fund MFS Charter Income Trust MFS Government Markets Income Trust MFS Intermediate Income Trust Putnam Premier Income Trust SPDR Barclays Capital International Treasury Bond ETF Templeton Emerging Markets Income Fund Vanguard Total Bond Market ETF Wells Fargo Advantage Multi-Sector Income Fund Western Asset Emerging Markets Debt Fund Western Asset High Income Fund II Western Asset/Claymore - Linked Opportunities & Income Fund TOTAL INVESTMENT COMPANIES (Cost $84,774,819) $ SHORT TERM INVESTMENTS - 3.6% MONEY MARKET FUNDS - 3.6% Fidelity Institutional Government Portfolio, 0.01%(a) $ Fidelity Institutional Money Market Portfolio, 0.11%(a) Goldman Sachs Financial Square Federal Fund, 0.00%(a) Goldman Sachs Financial Square Government Fund, 0.00%(a) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(a) TOTAL SHORT TERM INVESTMENTS (Cost $3,353,841) $ TOTAL INVESTMENTS(Cost $88,128,660) - 100.0% $ Liabilities in Excess of Other Assets - (0.0%)^ ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2011. ^Percentage is less than 0.5%. Evolution Managed Bond Fund Futures Contracts May 31, 2011 (Unaudited) Unrealized Contracts Appreciation 37 U.S. Long Bond Index Future Expiring September 2011 (Underlying Face Amount at Market Value $4,618,063) $ Evolution All-Cap Equity Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 81.0% Administrative and Support Services - 0.7% Lender Processing Services, Inc. $ Portfolio Recovery Associates, Inc. (a) Websense, Inc. (a) Air Transportation - 0.0% Atlas Air Worldwide Holdings, Inc. (a) Ambulatory Health Care Services - 0.2% Davita, Inc. (a) Amusement, Gambling, and Recreation Industries - 0.3% Ameristar Casinos, Inc. Six Flags Entertainment Corp. Apparel Manufacturing - 0.1% Under Armour, Inc. - Class A (a) Beverage and Tobacco Product Manufacturing - 0.2% Lorillard, Inc. Broadcasting (except Internet) - 0.3% Belo Corp. (a) CBS Corp - Class B Sinclair Broadcast Group, Inc. Chemical Manufacturing - 6.3% Celanese Corp. Depomed, Inc. (a) Elan Corp. PLC ADR (Ireland) (a) Innospec, Inc. InterMune, Inc. Jazz Pharmaceuticals, Inc. (a) Kraton Performance Polymers (a) LSB Industries, Inc. (a) Medicines Co. (a) Mosaic Co. Olin Corp. Perrigo Co. Revlon, Inc. (a) Westlake Chemical Corp. Clothing and Clothing Accessories Stores - 2.6% Abercrombie & Fitch Co. Genesco, Inc. (a) Ross Stores, Inc. Computer and Electronic Product Manufacturing - 12.3% Altera Corp. American Science & Engineering, Inc. Caliper Life Sciences, Inc. (a) Cirrus Logic, Inc. (a) Dell, Inc. (a) Fairchild Semiconductor International (a) FLIR Systems, Inc. IDT Corp. Integrated Device Technology (a) International Business Machines Loral Space & Communications Ltd. LTX-Credence Corp. (a) Micron Technology, Inc. (a) Mindspeed Technologies, Inc. (a) MKS Instrument, Inc. Netapp, Inc. (a) NVIDIA Corp. (a) Photronics, Inc. (a) Pulse Electronics Corp. Seagate Technology PLC (Ireland) Sunpower Corp. (a) Telefonaktiebolaget LM Ericsson ADR (Sweden) Teradyne, Inc. (a) Veeco Instruments Inc. (a) Credit Intermediation and Related Activities - 0.4% EZCORP, Inc. (a) First Cash Financial Services, Inc. (a) SVB Financial Group(a) Viewpoint Financial Group, Inc. Data Processing, Hosting and Related Services - 1.4% Ciena Corp. (a) DST Systems, Inc. Electrical Equipment, Appliance, and Component Manufacturing - 0.2% Irobot Corp. (a) Zagg, Inc. Fabricated Metal Product Manufacturing - 1.9% Crane Co. Lincoln Electric Holdings, Inc. Sun Hydraulics Corp. The Shaw Group, Inc. (a) Food and Beverage Stores - 0.5% United Natural Foods, Inc. (a) Food Manufacturing - 1.9% Darling International, Inc. (a) Diamond Foods, Inc. Green Mountain Coffee Roasters, Inc. (a) Ralcorp Holdings, Inc. (a) Smithfield Foods, Inc. (a) Food Services and Drinking Places - 0.2% Brinker International, Inc. Funds, Trusts, and Other Financial Vehicles - 0.4% Centene Corp. (a) Furniture and Related Product Manufacturing - 0.2% Herman Miller, Inc. Select Comfort Corp. (a) General Merchandise Stores - 5.7% 99 Cents Only Stores (a) Big Lots, Inc. (a) Costco Wholesale Corp. Dollar Tree, Inc. (a) Family Dollar Stores, Inc. Tractor Supply Co. Health and Personal Care Stores - 2.7% McKesson Corp. Ulta Salon, Cosmetics & Fragrance, Inc. (a) Vitamin Shoppe, Inc. (a) Hospitals - 1.2% Amerigroup Corp. IPC The Hospitalist Company, Inc. (a) Lifepoint Hospitals, Inc. (a) Insurance Carriers and Related Activities - 3.7% Aetna Inc. Gallagher Arthur J & Co. Health Net, Inc. (a) Marsh & Mclennan Companies, Inc. Molina Healthcare, Inc. (a) Reinsurance Group America, Inc. Travelers Companies, Inc. Leather and Allied Product Manufacturing - 0.0% Timberland Co. (a) Machinery Manufacturing - 4.3% ASML Holding N. V. - ADR (Netherlands) Barnes Group, Inc. Brooks Automation, Inc. (a) General Electric Co. Graco, Inc. Joy Global, Inc. Kulicke & Soffa Industries, Inc. (a) Lindsay Corp. Management of Companies and Enterprises - 0.4% Echostar Corp. (a) Merchant Wholesalers, Durable Goods - 3.5% Kaman Corp. MWI Veterinary Supply, Inc. (a) PSS World Medical, Inc. (a) Merchant Wholesalers, Nondurable Goods - 0.8% Andersons, Inc. Herbalife Ltd. Polo Ralph Lauren Corp. Mining (except Oil and Gas) - 2.2% Alliance Resource Partners, L.P. Freeport-McMoRan Copper & Gold, Inc. James River Coal Co. (a) Pilot Gold (Canada) (a) Silver Wheaton Corp. (Canada) Walter Energy, Inc. Miscellaneous Manufacturing - 3.4% Abiomed, Inc. (a) American Medical Systems Holdings, Inc. (a) C.R. Bard, Inc. NewMarket Corp. Orthofix International N. V. (a) Zimmer Holdings, Inc. (a) Motor Vehicle and Parts Dealers - 1.6% AutoZone, Inc. (a) Nonstore Retailers - 0.2% IAC/InterActiveCorp(a) Nursing and Residential Care Facilities - 1.0% Assisted Living Concepts, Inc. (a) Ensign Group, Inc. Oil and Gas Extraction - 1.5% Bronco Drilling Co, Inc. (a) Callon Petroleum Company Helmerich & Payne, Inc. Marathon Oil Corp. W&T Offshore, Inc. Other Information Services - 0.8% Baidu.com, Inc. - ADR (China) (a) Expedia Inc. NIC, Inc. Paper Manufacturing - 0.5% Buckeye Technologies, Inc. International Paper Co. Mercer International, Inc. Petroleum and Coal Products Manufacturing - 0.2% Exxon Mobil Corp. Pipeline Transportation - 0.6% ONEOK, Inc. WGL Holdings, Inc. Professional, Scientific, and Technical Services - 3.0% Athenahealth, Inc. (a) CACI International, Inc. (a) Exelixis, Inc. (a) Gerber Scientific, Inc. (a) Intralinks Holdings, Inc. (a) Jack Henry & Associates, Inc. Medidata Solutions, Inc. (a) Omnicom Group, Inc. 50 Priceline.com Incorporated(a) Teledyne Technologies, Inc. (a) Publishing Industries (except Internet) - 1.8% Broadsoft, Inc. (a) Intuit (a) Kenexa Corp. (a) Microstrategy, Inc. (a) Real Estate - 0.4% AMB Property Corp. (b) CB Richard Ellis Group, Inc. - Class A (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.4% Federated Investments Inc. IntercontinentalExchange, Inc. (a) Social Assistance - 1.6% RehabCare Group, Inc. (a) Sporting Goods, Hobby, Book, and Music Stores - 0.9% Dicks Sporting Goods, Inc. (a) Support Activities for Mining - 0.2% RPC, Inc. Support Activities for Transportation - 0.6% C.H. Robinson Worldwide, Inc. Telecommunications - 3.2% DirecTv (a) Dish Network Corp. (a) MetroPCS Communications, Inc. (a) Oplink Communications, Inc. (a) Virgin Media, Inc. Transportation Equipment Manufacturing - 0.5% Lockheed Martin Corp. Titan International Inc. TRW Automotive Holdings Corp. (a) WABCO Holdings Inc. (a) Utilities - 3.8% Allete, Inc. Atmos Energy Corp. Consolidated Edison, Inc. DPL, Inc. Nextera Energy, Inc. Pepco Holdings, Inc. Piedmont Natural Gas, Inc. Pinnacle West Cap Corp. PNM Resource, Inc. Progress Energy, Inc. Teco Energy, Inc. Vectren Corp. Wholesale Electronic Markets and Agents and Brokers - 0.2% Tech Data Corp. (a) TOTAL COMMON STOCKS (Cost $25,343,639) $ INVESTMENT COMPANIES - 8.9% iShares iBoxx $ Investment Grade Corporate Bond Fund (a) iShares Barclays 20+ Year Treasury Bond Fund (a) iShares MSCI BRIC Index Fund Vanguard Total Bond Market ETF TOTAL INVESTMENT COMPANIES (Cost $2,840,416) $ SHORT TERM INVESTMENTS - 8.7% MONEY MARKET FUNDS - 8.7% Fidelity Institutional Government Portfolio, 0.01%(b) $ Fidelity Institutional Money Market Portfolio, 0.11%(b) Goldman Sachs Financial Square Federal Fund, 0.00%(b) Goldman Sachs Financial Square Government Fund, 0.00%(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.01%(b) TOTAL SHORT TERM INVESTMENTS (Cost $2,844,773) $ Total Investments(Cost $31,028,828) - 98.6% $ Other Assets in Excess of Liabilities - 1.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a)Non income producing (b)Represents annualized seven-day yield at May 31, 2011. Evolution All-Cap Equity Fund Short Futures Contracts May 31, 2011 (Unaudited) Unrealized Contracts Depreciation 34 E-Mini S&P 500 Futures Expiring June 2011 (Underlying Face Amount at Market Value $2,284,800) $ ) Evolution Market Leaders Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 0.0%^ Chemical Manufacturing - 0.0% 1 Inter Parfums, Inc. $
